LAWSON, Justice.
This cause is before us on petition for writ of certiorari to review and revise the judgment of the Court of Appeals in the case of Keel v. State, 41 Ala.App. 694, 148 So.2d 624.
The Court of Appeals rendered no opinion in the case, simply writing upon the record “Affirmed (No op) Price, J.”
We have held that in the absence of an opinion by the Court of Appeals we have nothing to review. Lancaster v. State, 258 Ala. 636, 64 So.2d 603, and cases cited; Hathcock v. State, 259 Ala. 363, 66 So.2d 927; Graves v. State, 260 Ala. 352, 70 So.2d 808; Sartain v. State, 263 Ala. 395, 82 So.2d 347.
It follows that the writ must be denied.
Writ denied.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.